Motion by appellant Hill for reargument denied upon the ground that all of the arguments now advanced to support such motion were presented and fully considered by the Court of Appeals on the appeal. All concur except Chief Judge Desmond and Judge Foster who dissent upon the ground that in this capital case there should be further argument and further consideration as to the effect on this conviction of the nondisclosure to the jury of the criminal record of the principal witness, Gibbs. [See 13 N Y 2d 842.]